Title: From James Madison to Peter Early, 18 December 1814
From: Madison, James
To: Early, Peter


        
          Sir
          Decr. 18. 1814.
        
        I have duly recd. your letter of the 2d. instant: with the Resolutions of the Legislature of Georgia expressing unanimously the sentiments inspired by the extravagant terms of peace demanded by the Enemy, and the readiness of that State to make every sacrifice necessary to a vigorous prosecution of the war, till it can be brought to an honorable termination.
        Resolutions of such a character are worthy of the zeal & public Spirit of which so many other proofs have been given by the State of Georgia; and they have the greater merit as proceeding from a part of the nation which presents so disproportionate an extent of frontier to the pressures of the war: with the other disadvantages incident to their situation, in sustaining them.
        It is under such circumstances that the patriotism and magnanimity of a people are put to the severest trial; and it will be a lasting honor to those of Georgia; that the trial bears testimony to the manly spirit which presides

in their public Councils. Accept Sir assurances of my great esteem & friendly respects.
        
          J. M.
        
      